                  Case 3:19-cv-00222-RS Document 8 Filed 02/06/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10
     STRIKE 3 HOLDINGS, LLC,                               Case Number: 3:19-cv-00222-RS
11
                            Plaintiff,                     [PROPOSED] ORDER ON EX-PARTE
12                                                         APPLICATION FOR LEAVE TO
     vs.                                                   SERVE THIRD PARTY SUBPOENA
13                                                         PRIOR   TO    A  RULE    26(f)
     JOHN DOE subscriber assigned IP address               CONFERENCE
14   107.3.156.191,
15                          Defendant.
16
            THIS CAUSE came before the Court upon Plaintiff’s Ex-Parte Application for Leave
17
     to Serve a Third Party Subpoena Prior to a Rule 26(f) Conference (the “Application”), and the
18
     Court being duly advised does hereby:
19
            FIND, ORDER AND ADJUDGE:
20
             1.      Plaintiff has established that “good cause” exists for it to serve a third party
21
     subpoena on Comcast Cable (hereinafter the “ISP”). See UMG Recording, Inc. v. Doe, 2008
22
     WL 4104214, *4 (N.D. Cal. 2008); and Arista Records LLC v. Does 1-19, 551 F. Supp. 2d 1, 6-
23
     7 (D.D.C. 2008);
24
             2.      Plaintiff may serve the ISP with a Rule 45 subpoena commanding the ISP to
25
     provide Plaintiff with the true name and address of the Defendant to whom the ISP assigned an
26

27
                                                       1
28
       [Proposed] Order on Ex-Parte Application for Leave to Serve Third Party Subpoena Prior to a Rule
                                              26(f) Conference
                                                                               Case No. 3:19-cv-00222-RS
                  Case 3:19-cv-00222-RS Document 8 Filed 02/06/19 Page 2 of 2



 1   IP address as set forth on Exhibit A to the Complaint. Plaintiff shall attach to any such
 2   subpoena a copy of this Order;
 3           3.       Plaintiff may also serve a Rule 45 subpoena in the same manner as above on any
 4   service provider that is identified in response to a subpoena as a provider of Internet services to
 5   one of the Defendants;
 6           4.       If the ISP qualifies as a “cable operator,” as defined by 47 U.S.C. § 522(5),
 7   which states:
 8                    the term “cable operator” means any person or group of persons
 9          (A) who provides cable service over a cable system and directly or through one
10                   or more affiliates owns a significant interest in such cable system, or
11          (B) who otherwise controls or is responsible for, through any arrangement, the
12                   management and operation of such a cable system.
13   it shall comply with 47 U.S.C. § 551(c)(2)(B), which states:
14          A cable operator may disclose such [personal identifying] information if the
15          disclosure is . . . made pursuant to a court order authorizing such disclosure, if
16          the subscriber is notified of such order by the person to whom the order is
17          directed.
18   by sending a copy of this Order to the Defendant; and
19           5.       Plaintiff may only use the information disclosed in response to a Rule 45
20   subpoena served on the ISP for the purpose of protecting and enforcing Plaintiff’s rights as set
21   forth in its Complaint.
22          DONE AND ORDERED.
23
            2/6/19
     Dated:_________________                         By: ____________________________
24                                                   United States District Judge
                                                     Hon. Richard Seeborg
25

26

27
                                                        2
28
       [Proposed] Order on Ex-Parte Application for Leave to Serve Third Party Subpoena Prior to a Rule
                                              26(f) Conference
                                                                               Case No. 3:19-cv-00222-RS
